Citation Nr: 1700690	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-33 413A	)	DATE
	)
	)

On appeal from the

Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to direct service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Comninos, Associate Counsel


INTRODUCTION

The Veteran served on verified active duty in the Marine Corps from April 1979 to
April 1982.  He also had additional service in the Marine Corps Reserve.

This matter is before the Board of Veterans Appeals (Board) on appeal from an April 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, that denied service connection for a left foot disability (listed as a left foot fracture).

The case was subsequently transferred to the Baltimore, Maryland Regional Office (RO), and jurisdiction is currently with the RO in Baltimore.  

In September 2013, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ), sitting in Washington, D.C. who is no longer with the Board.  A transcript of the hearing is in the Veteran's file.

In October 2016, the appellant was notified that he was entitled to another hearing in view of the fact that the judge who had conducted his Board hearing had left the Board.  See 38 U.S.C.A. § 7107 (c) (West 2015).  In November 2016, the Veteran responded that he did not desire another Board hearing.  

An April 2010 RO decision determined that new and material evidence had not
been received to reopen a claim for entitlement to service connection for a left foot
disability.  However, prior April 1996 and September 2003 RO decisions that
denied the issue of entitlement to service connection for a left foot disability were
not final.  Although the RO analyzed it as a new and material evidence claim in 2003, in October 2014 the Board determined that, as additional service treatment records had been obtained since 2003,  a new and material analysis was not appropriate, and the Board instead characterized the issue as a de novo claim for service connection pursuant to 38 C.F.R. § 3.156(c) (2016).

In addition to the paper file, this appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a left foot disability due to his active duty service, or any period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).


CONCLUSION OF LAW

The criteria for direct service connection of a left foot disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 1154 (West 2014); 38 C.F.R. §§3.101, 3.102, 3.303, 3.306, 3.307, 3.309, 3.6 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on verified active duty in the Marine Corps from April 1979 to April 1982.  He also served in the Marine Corps Reserve at the conclusion of his active duty service.

The Veteran asserts that he has a left foot disability due to his service.  In particular, the Veteran maintains he sustained an injury of the left foot while on active duty training, after a fall over railroad tracks during a jogging exercise.

The Veteran has identified specific injuries during a period of active duty, ACDUTRA, or INACDUTRA.  A review of his notice of disagreement, received in January 2011, and his appeal (VA Form 9), received in December 2012, shows that he stated that service treatment records associated with Marine Corp Reserve service would support his claim. 

It appears the Veteran's  primary contention is that service connection is warranted for the claimed disability based on service associated with the Marine Corp Reserve.

While the Veteran's Notice of Disagreement refers to 1984 as the year of the Veteran's training injury, the January 2015 VA examination noted a helicopter accident in 1986, and the 1996 RO rating decision refers to a 1988 injury to the left foot.  These discrepancies considered, the Veteran confirmed the dates of injury and treatment to be 1986 during his September 2013 Board hearing.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1131; 38 C.F.R. §3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303 (d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)).  A grant of service connection under 38 C.F.R. § 3.303 (b) does not require proof of the nexus element; it is presumed.  Id.  

There is a distinction between individuals who serve on active duty and those who only serve on ACDUTRA.  An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  In Donnellan v. Shinseki, 24 Vet.App. 167, 171-75 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that the placement of the burden of proof on the Veteran was consistent with the distinction made in §101(24) between an ACDUTRA claimant and an active duty claimant. 
Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A.§101(22), (24); 38 C.F.R.§3.6 (a), (c).  In addition, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA, or from injury (but not disease) incurred or aggravated while performing INACDUTRA.  Id.; see also 38 U.S.C.A. §§106, 1131; 38 C.F.R. §3.303 (a).

ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. §3.6(c).  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. §3.1 (a), (d); Harris v. West, 13 Vet.App. 509, 511 (2000); Paulson v. Brown, 7 Vet.App. 466, 470 (1995).  Further, the burden to establish "Veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson; Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010). 

The fact that a claimant has established status as a veteran for other periods of service does not obviate the need to establish that he or she is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as a psychosis, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §1112  (West 2014); 38 C.F.R. §§3.304 (b), 3.306, 3.307, 3.309 (2016).  The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim."); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

During service, while the Veteran complained of pain on the top of one of his feet in April 1981, the Veteran's active duty service treatment records do not show any treatment that is specifically for the left foot.  In fact, the Veteran's separation exam of October 1985 specifically notes "no foot trouble," and that evaluation of the feet and lower extremities at this time revealed normal findings.

As for the post-active-duty service medical evidence, service treatment records associated with Reserve duty include the notation of a Jones fracture in a December 1986 service treatment record, at which time the physician requested the Veteran be allowed to use sauna/heat devices as needed.  In addition, treatment records from October 1986  indicate a cast and crutches were prescribed, and a December 1986 visit to Bethesda Naval Hospital revealed fitness for full duty post the left foot fracture.

This evidence also shows that the Veteran has received more recent treatment for conditions relating to the foot.  For instance, a March 2012  treatment note described the Veteran's reports of pain and warmth in his left foot.  However, the physician believed gout to have been the cause of that pain.  The Veteran also complained of swelling and pain in his left foot the day before that exam, and gout was once again noted as the likely cause.   In September 2014, the Veteran also presented to the VA podiatrist for pain in his toes, and a heel spur was noted.  Further, at a dental exam in October of 2014, his medication list included Terbinafine cream for athlete's foot.

The January 2015 DBQ shows that the examiner concluded the Veteran does not have a current disability, and further, that any alleged injury to the foot is less likely than not caused by or incurred in service.  Indeed, the examiner reviewed the Veteran's claims file noting a healed 1986 fracture of the Left Fifth Metatarsal.  Additionally, the Veteran reported no pain, no flare-ups and the examiner noted normal function of the left foot. Furthermore, upon review of January 2015 x-rays, the examiner notes no radiographic evidence of an acute fracture.

A chronic condition is not shown during active duty, as there is no in-service treatment and a left foot disorder was not shown upon separation from service.  Therefore, a chronic condition is not shown during active duty service.  See 38 C.F.R. § 3.303 (a), (b).

There is also no medical evidence to show that the Veteran had a left foot disability or arthritis that was manifest to a compensable degree within one year of separation from active duty service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim must be denied on a direct and presumptive basis. 

With regard to the possibility of service connection based on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA, or an injury that was incurred in or aggravated by a period of INACDUTRA.  See 38 U.S.C. §§101 (2), (22), (24); 38 C.F.R. §3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419   (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of the ACDUTRA or INACDUTRA service alone.  38 U.S.C. §101 (2), (24); Acciola, 22 Vet. App. at 324. 

The Veteran appears to base his claim on the proposition that service connection is warranted because he was treated for the claimed condition during service with the Marine Corp Reserve at Bethesda Naval Hospital and at Camp Pendleton Hospital in 1986.  These treatment records have been discussed.  However, the Board finds that the Veteran is not currently shown to have a left foot disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).

The medical record indicates the lack of a present disability.  Specifically, the VA examination dated in January of 2015 revealed no functional impairment in the Veteran's left foot.  In fact, the Veteran reported no pain, no flare-ups and no loss of function during the examination.  After having reviewed radiographs and the entire claim file, the examiner concluded that while this Veteran has a healed fracture of the left fifth metatarsal, he has no foot disability and the condition is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  There is no additional medical or lay evidence in the claim file to indicate otherwise.  The Board notes its review of June 2014 primary care records, wherein possible gout is mentioned.  However, no further mention of gout is seen in subsequent medical records.  Furthermore, no bone spur appears on the most current January 2015 x-ray of the veteran's left foot.  See Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion).


The Board finds that the opinion in the January 2015 VA DBQ is highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's claims files, and it is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no competent, contrary medical opinion of record.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

It is important for the Veteran to understand that the post-service medical records provide particularly negative evidence against this claim, indicating no evidence of a current disability, and further, no connection of any disability to service., ACDUTRA or INACDUTRA.

Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  In other words, while the Veteran is certainly capable of stating that he sustained injury to his foot in ACDUTRA, he is not capable diagnosing his current left foot pain as a residual of hit left foot fracture during ACUDTRA or otherwise relating his foot pain to service.  The Veteran's service treatment reports and post-service medical records have been discussed.  Moreover, the Board has determined that the Veteran is not shown to have a left foot disability, which is supported by an opinion weighs against the claim.  Accordingly, given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49  (1990).

                                   Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The duty to notify in this case was satisfied by letter sent to the Veteran in July 2009.  The claim was last adjudicated in April 2010.  In addition, notice was sent in October of 2014 asking the Veteran to identify all medical providers who have treated him for right and left foot problems since March 2012.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317  (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  The Board finds that the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available VA and private medical records are in the claims file and were reviewed by the RO and the Board in connection with his claim.  The appellant has not identified any other outstanding records that are pertinent to the issue currently on appeal.

In addition, the Board finds that the VA medical opinion obtained in January 2015 is adequate with regard to the issue on appeal, as the opinion was predicated on a full reading of the service treatment records and the VA medical records contained in the Veteran's claims file.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  The physician considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

Further, the Board is aware that this appeal was most recently remanded by the Board in October 2014.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that the Agency of Original (AOJ) take all reasonable steps to schedule the Veteran (who is incarcerated) for a VA examination to determine the nature and etiology of any current left foot disability and if the Veteran could not be provided with examination, the AOJ was instructed to forward the Veteran's claim file to an appropriate VA examiner to obtain a medical opinion as to the nature and etiology of any current left foot disability. 

Here, as noted, a VA medical examination was obtained in January of 2015, which follows the particular instructions included in the Board's prior remand for further development.

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369  (Fed. Cir. 2004).


ORDER

Service connection for disability of the left foot is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


